Title: Ratification of the Consular Convention with France, 9 September 1789
From: Washington, George
To: 


          
            [New York, 9 September 1789]
          
          George Washington President of the United States of America.
          To all to whom these Presents shall come—Greeting.
          Whereas a Convention for defining and establishing the Functions and Privileges of the respective Consuls and Vice Consuls of his most christian Majesty, and of the said United States, duly and respectively authorised for that purpose, which convention is in the form and words following.
          Now be it known that I having seen and considered the said Convention, do, by and with the advice and consent of the Senate accept, ratify and confirm the same, and every article and clause thereof. In testimony whereof I have caused the seal of the United States to be affixed to these Presents, and signed

the same with my hand. Given at the City of New York the 9th day of September in the year of our Lord 1789.
          
            G: Washington
          
        